Citation Nr: 1740668	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether a debt, in the amount of $43,949.77, was properly created based on a period of fugitive felon status from May 29, 2007, to September 29, 2008.

2.  Entitlement to a waiver of overpayment in the amount of $16,216.00 based on a period of fugitive felon status from May 18, 2009, to November 20, 2009, to include the question of whether the debt was properly created.


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to October 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which terminated the Veteran's VA benefits from May 29, 2007, to September 29, 2008, and an April 2012 decision by the Committee on Waivers in Milwaukee, Wisconsin, which denied entitlement to a waiver of overpayment in the amount of $16,216.00 based on a period of fugitive felon status from May 18, 2009, to November 20, 2009.

On the issue of whether a debt of $43,949.77 was properly created, the Veteran testified before a Veterans Law Judge (VLJ) in a hearing at the RO in February 2010.  A copy of the transcript of that hearing is of record.  Because the VLJ who conducted the hearing is no longer employed by the Board, the Veteran was offered an additional hearing before another VLJ in August 2011 correspondence; however, the Veteran declined and asked that his case be considered on the evidence of record.

In a March 2011 decision, the Board determined that the Veteran was a fugitive felon from May 29, 2007, to September 29, 2008, and that the debt resulting from the discontinuance of his disability benefits for that period was properly created.  However, according to a June 2011 unilateral motion for remand, VA moved the Court to vacate and remand the Board's March 2011 decision.  In August 2011, the Court granted the unilateral motion and remanded the case for action consistent with the terms of the motion.  In December 2011, the Board remanded the claim for additional development.

In the December 2011 remand, the Board noted that in an October 2008 statement, the Veteran sought a waiver of the debt of overpayment in the calculated amount of $43,949.77.  Because the issue of entitlement to a waiver of overpayment in the calculated amount of $43,949.77 had not been adjudicated, it was referred to the RO/AMC for appropriate action.  There is no indication this issue has been adjudicated.

In the December 2011 remand, the Board also referred the issue of whether a December 2007 substantive appeal was timely received.  The Board observed that in April 2007, the Committee on Waivers and Compromises determined that the Veteran was not entitled to a waiver of overpayment benefits in the amount of $5250.00.  It appeared that he filed a notice of disagreement in June 2007, and a VA Form 9 in December 2007 after the issuance of a November 2007 statement of the case.  However, in a December 2007 letter, the RO advised the Veteran that he did not have an active appeal therefore his December 2007 VA Form 9 could not be accepted.  There is no evidence this issue has been adjudicated.

The issues of entitlement to a waiver of the debt of overpayment in the calculated amount of $43,949.77 and whether a December 2007 substantive appeal was timely received have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a waiver of overpayment in the amount of $16,216.00 based on a period of fugitive felon status from May 18, 2009, to November 20, 2009, to include the question of whether the debt was properly created, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's VA compensation was terminated effective May 29, 2007, to September 29, 2008, due to fugitive felon status based on a violation of parole, resulting in an overpayment of $43,949.77.


CONCLUSION OF LAW

The debt created by the overpayment of VA compensation due to fugitive felon status in the amount of $43,949.77 was properly created.  38 U.S.C.A. §§ 5302, 5313B (West 2014); 38 C.F.R. §§ 1.962, 3.665 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 3.105(h), no award of VA compensation may be discontinued by reason of information received concerning a veteran's status unless the veteran is notified of the contemplated action and is provided 60 days to present evidence that the benefits should be continued.  Also, 38 C.F.R. § 3.105(i) provides that the veteran should be afforded 30 days to request a predetermination hearing.

Pursuant to 38 C.F.R. § 3.105(h) and (i), the RO sent to the Veteran an April 2008 notice of the proposed discontinuance of VA compensation effective May 29, 2007, due to fugitive felon status based on an open felony warrant issued that date in Arkansas.  The notice explained he had 60 days to present evidence that the warrant information was in error or that it had been cleared, and that if he requested a hearing within 30 days, his payments would continue until the hearing date.

More than 60 days later, in September 2008 the RO issued a decision to terminate VA compensation effective May 29, 2007, based on fugitive felon status.  In October 2008, the Veteran filed a notice of disagreement with the decision.

The RO provided the Veteran with notice of the proposed termination of VA compensation, which also explained that he had 60 days to respond with evidence, and 30 days to request a hearing.  Therefore, the Board finds that the regulatory procedural requirements of 38 C.F.R. § 3.105(h) and (i) were met.

The Board finds that the AOJ complied with the mandates of the December 2011 Board remand.  The Board instructed the AOJ to obtain available records from the Arkansas Department of Correction and request information regarding the warrant issued against the Veteran on May 29, 2007, including the conditions of the Veteran's parole, whether the offense of "obstructing justice" is considered a felony, the circumstances under which the warrant was recalled in September 2008, and the ultimate disposition of the offense.  In October 2016, the Arkansas Parole Board provided responses to the questions.  Therefore, the Board finds that there has been substantial compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

In this case, the Veteran was awarded VA disability compensation benefits effective October 1989.  A total disability rating based on individual unemployability (TDIU) has been in effect since January 5, 1998.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  The issue of the validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

A pension is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(1).

The term "fugitive felon" means a person who is a fugitive by reason of: (i) [f]leeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) [v]iolating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2).  The term "felony" includes a high misdemeanor under the laws of a state that characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).  The statute barring Veterans from receiving VA benefits while they are "fugitive felons," does not require an adjudication of guilt or knowledge of the outstanding arrest warrant.  Mountford v. Shinseki, 24 Vet. App. 443 (2011). 

Previously, VA presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1 Manual Rewrite (MR) Part X, Chapter 16, Topic 1, Block c.  In June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter states that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

 4901 - Escape 
 4902 - Flight to avoid prosecution 
 4999 - Flight-escape 
 5011 - Parole violation 
 5012 - Probation violation 
 8101 - Juvenile offender abscond while on parole 
 8102 - Juvenile offender abscond while on probation

VA will discontinue benefits based on fugitive felon status only if: [a] judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon.

When a warrant is dismissed, recalled, or quashed, there is still a valid warrant up until the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the date it is recalled, dismissed, or quashed, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21-1, Pt. X, Ch. 16.

Regarding the underlying felony, the evidence shows the Veteran was convicted of committing a felony in 2004 and sentenced to prison.  An April 2016 VA Form 27-0820, Report of General Information, indicates the Veteran's primary offense was a hot check violation, robbery, domestic battery third degree and first degree, and three revoked probations.  The report notes that if the offense was in Arkansas Department of Corrections it is a felony.  The report indicates the Veteran was incarcerated from July 2004 to December 2005, and paroled, incarcerated from August 2010 to December 2010, and released, and discharged February 16, 2011.  

In an October 2016 letter, the Arkansas Parole Board stated that the Veteran was placed on probationary parole on December 7, 2005.  The conditions of the Veteran's parole included an alcohol/drug assessment plan, total abstinence, periodic testing, employment plan, community service hours, and reporting as instructed to his supervising officer.

In April 2007, the Veteran was provided with a Notice of Failure to Meet Supervision Conditions notifying him that if he failed to report an abscond warrant would be issued.  A warrant was issued on May 29, 2007, for absconding parole.  On April 21, 2008, VA sent a letter to the Veteran that informed him of the outstanding warrant and advised him that he had 60 days to clear the warrant before his compensation benefits would be affected.  No response was received from the Veteran.  There is no indication that this notice was undeliverable.  On September 11, 2008, VA retroactively terminated the Veteran's disability compensation benefits under the "fugitive felon" provisions of 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2), effective May 29, 2007, and notified the Veteran via letter dated the same day.  There is no indication that this notice was undeliverable.  In a November 2008 letter, the Arkansas Department of Community Correction, Office of Adult Probation and Parole notified VA that the warrant for the Veteran was recalled, effective September 29, 2008.  Thus, the Veteran was a "fugitive" from May 29, 2007 to September 29, 2008.  

In the October 2016 letter, the Arkansas Parole Board stated that parole absconding in Arkansas is not a felony offense, but is a violation of parole.  After the Veteran reported to his supervising officer, he was in compliance with the conditions of his parole and the warrant was recalled as of September 29, 2008.  In an October 2008 Casework Privacy Release Form, the Veteran stated he had personal problems and did not see his parole officer.  At the February 2010 Board hearing, the Veteran stated he was going through a divorce at that time and his grandson was sick.  The Veteran has not denied violating the terms of his parole.

Based upon the evidence of record, the Board finds that a warrant was issued for the Veteran's arrest May 29, 2007, and that he was a fugitive felon until September 29, 2008.  The evidence reflects that the Veteran had an outstanding warrant from May 29, 2007, to September 29, 2008.  The Veteran asserted that there was a misunderstanding in the October 2008 notice of disagreement.  However, he also stated that he did not see his parole officer due to personal problems in the October 2008 Casework Privacy Release Form.  He has not denied that he violated the terms of his parole.  As noted in Mountford, the plain language of 38 U.S.C.A. § 5313B(b)(1)(B) provides that a person is a fugitive felon by reason of violating a condition of probation or parole imposed for commission for a felony under federal or state law.  Mountford, 24 Vet. App. at 447.  The Court held that whether or not the Veteran had "actual knowledge that a warrant had been issued was irrelevant and certainly not part of the statutory requirement."  Id. at 448.  Therefore, the Board concludes that the Veteran was a fugitive felon from May 29, 2007 to September 29, 2008.

The Board further finds that VA notification was sent to the Veteran at his address of record and that he was adequately notified of the existence of the warrant and VA's proposed action in April 2008.  There is no indication that any VA correspondence was returned as undeliverable.  The Veteran is shown to have been adequately notified of the outstanding warrant.  

The Board notes that the indebtedness of $43,949.77 was calculated based on the Veteran's compensation during the time there was an outstanding warrant for absconding parole.  There is no indication that the amount of overpayment was otherwise incorrectly calculated.  Hence, the Board finds the creation of the debt, in the calculated amount of $43,949.77, resulting from the retroactive discontinuance of compensation benefits was proper.

The Board notes that in August 2017 written argument, the Veteran's representative reported that VA had never taken action on a September 2010 request by the Veteran to stop payment of his VA benefits.  The Board finds that this argument does not affect whether the debt of $43,949.77 was properly created, as the debt was created prior to September 2010.

Therefore, the Board finds that the debt created based on an overpayment of VA compensation based on the Veteran's status as a fugitive felon from May 29, 2007, to September 29, 2008, in the amount of $43,949.77, was properly created.


ORDER

The debt created based on overpayment of VA compensation due to fugitive felon status from May 29, 2007, to September 29, 2008, in the amount of $43,949.77, was properly created.
REMAND

In a May 2016 VA Form 9 (substantive appeal), the Veteran indicated that he wanted a Board hearing by live videoconference.  There is no evidence in the claims file that he has withdrawn his request for a Board hearing on this issue and the Veteran's representative specifically indicated in August 2017 written argument that the Veteran had not withdrawn his hearing request.  Consequently, the issue of entitlement to a waiver of overpayment in the amount of $16,226.20 must be remanded to schedule the Veteran for a Board hearing.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge on the issue of entitlement to a waiver of overpayment in the calculated amount of $16,216.00.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


